PACKAGES CONFIGURED FOR IMPROVED SEALING
This action corrects and replaces the action issued Oct. 6., 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed September 23, 2021, was received.  Claims 1, 10, and 14-15 were amended.  Claims 3-4 were canceled.

Note
The references cited in the Information Disclosure Statement filed November 17, 2021, have been considered and are not found to affect the allowability of the claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 2 and 6-9.
In claim 13, line 1, replace “claim 1” with –claim 10–.

In claim 13, line 5, replace “region” with –regions–.
In claim 13, line 5, after “folds” insert – of the end seal regions–.
In claim 13, line 6, replace “region” with –regions–.
In claim 13, the last line, after “fill ” insert –the –.
In claim 13, the last line, after “folds” insert – of the end seal regions–.
In claim 15, line 1, replace “claim 1” with –claim 10–.
In claim 15, line 4, after “having ” replace “a” with –the–.
In claim 15, line 10, after “folds” insert – of the end seal regions–.
In claim 15, the second-to-last line, after “fill ” insert –the –.
Authorization for this examiner’s amendment was given in an interview with David M. Kogan on September 27, 2021.

Rejoinder
Claims 1, 5, and 10-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 22, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
The objections to claims 1 and 10 are withdrawn because the claims have been amended to correct informalities.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1, 3, 5, and 10-12 are withdrawn because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued June 23, 2021.  The prior art does not teach a package as claimed, and particularly having a fin seal in the claimed relationship to the first and second end seal regions, first and second pairs of fin seal folds, and third and fourth pairs of discrete locations of the localized sealant material


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745